FILED
                             NOT FOR PUBLICATION                             APR 15 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


GURPREET SINGH CHAHAL,                           No. 11-73712

               Petitioner,                       Agency No. A089-665-617

 v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 7, 2015* *

Before:       FISHER, TALLMAN, and NGUYEN, Circuit Judges.

      On February 10, 2015, the court granted the respondent's unopposed motion

to stay proceedings. On March 20, 2015, the respondent informed the court that

Gurpreet Singh Chahal is not a candidate for prosecutorial discretion, and

requested that this case move forward. The stay of proceedings is hereby vacated.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.


              **          The panel unanimously concludes this case is suitable for
decision without oral argument. See Fed. R. App. P. 34(a)(2).
      Chahal, a native and citizen of India, petitions for review of the Board of

Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.

2010), and we deny the petition for review.

      The agency found Chahal not credible based on the omission of significant

incidents and information from affidavits provided by his wife and mother in

support of his claim. Substantial evidence supports this determination. See id. at

1048 (adverse credibility determination was reasonable under the “totality of

circumstances”). Further, we reject Chahal’s contentions that the agency’s

credibility analysis was incomplete or insufficient. Thus, in the absence of credible

testimony, Chahal’s asylum and withholding of removal claims fail. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Chahal’s CAT claim also fails because it is based on the same

evidence the agency found not credible, and Chahal does not point to any other

evidence that compels the conclusion that it is more likely than not he would be


                                          2                                     11-73712
tortured by or with the acquiescence of the government if returned to India. See id.

at 1156-57. We reject Chahal’s contention that the agency decisions were

insufficient. See Najmabadi v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (agency

need not “write an exegesis on every contention”).

      PETITION FOR REVIEW DENIED.




                                         3                                    11-73712